PER CURIAM
After a contested permanency hearing, the Clackamas County Circuit Court entered permanency judgments in these two cases changing the permanency plans for father’s two children from reunification with him to adoption. On appeal, father argues that (1) the court failed to make findings required by ORS 419B.476(5); (2) the court erred in changing the permanency plans from reunification to adoption because the Department of Human Services (DHS) failed to make reasonable efforts toward reunification and because DHS failed to demonstrate that adoption of the children is likely achievable; and (3) the court erred in ordering DHS to file a petition to terminate father’s parental rights. The state concedes that the court failed to make the findings required by ORS 419B.476(5). We agree. Because the state’s concession is dispositive and the case must be reversed on that ground, we need not and do not reach the remaining issues raised in father’s appeal.
Reversed and remanded.